                                                                                                United States District Court
                                                                                                  Southern District of Texas

                                                                                                       ENTERED
                                                                                                    March 12, 2020
                                                                                                  David J. Bradley, Clerk
                                   UNITED STATES DISTRICT COURT
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                       BROWNSVILLE DIVISION

        JANE DOE,                                              §
                       Petitioner/Plaintiff                    §        Civil Action No. l:19-cv-213
        V.                                                     §
                                                               §
        WILLIAM PELHAM BARR, et al.,                           §
                  Respondents/Defendants                       §



                                                     ORDER

                On March _ll__, 2020, the Parties filed their Stipulation of Dismissal Without Prejudice

        (Doc.   2. 0 ), pursuant to Fed. R. Civ. P. 41(a)(l)(A)(ii). The dismissal is without prejudice, with
        each party to bear their own court costs and fees.

                The Clerk's Office is ordered to terminate this case.

                SIGNED this /    21',   day of Mc.. r    c/2       2020.

                                                     0
                                                           J..e-..J         M·w::. L
                                                        Fernando Rodriguez, Jr.          -//
                                                        United States District Judge



I   .

I
I
